August 6, 2008 Via Edgar United States Securities and Exchange Commission Division of Corporation Finance 100 F Street N.E. Washington, DC 20549 Mail Stop Attn.: Michael McTiernan, Special Counsel Re: New York Residential, Inc. Amendment No. 1 to Registration Statement on Form SB-2 Filed November 13, 2007 File No. 333-141653 Ladies and Gentlemen: We are in receipt of the comments of the staff of the Securities and Exchange Commission (the "Commission") to Amendment No. 1 to the Registration Statement on Form SB-2 (the “Registration Statement”) of New York Residential, Inc. (the "Company") by letter dated December 11, 2007 to Mr. Robert Kornstein, the Company's President, and have set forth below the Company's responses.The responses correspond to the numbered items in the Commission's letter.For your convenience, we have also inserted each of your comments above the corresponding response.We are transmitting herewith Amendment No. 2 (the “Amendment”) to Form SB-2 on Form S-1 which reflects, where appropriate, revisions pursuant to the staff’s comments. General 1.Comment: Please update your financial statements and related notes in accordance with Rule 310 of Regulation S-B. Response: The Company has filed updated financial statements and related notes in the Amendment. United States Securities and Exchange Commission August 6, Page
